DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recites “a body having an exterior and interior,” which renders the claims unclear and indefinite because it appears there is an omission of structure.  Is Applicant referring to exterior and interior surfaces of the body.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (U. S. Patent No. 4,684,196).
As for Claim 18, Smith discloses a device for retaining a cord, said device comprising:
a body (body of 10) having a first surface (see annotated figures) and a second surface (see annotated figures), said second surface spaced from or disposed at an angle relative to said first surface;
said body defining a recess disposed on and extending along said first surface adjacent said first opening (see annotated figures);
said body defining a first opening and a second opening, wherein said first opening is disposed adjacent said recess and said second opening is disposed on said second surface (see annotated figures);
said body defining a bore having an arcuate shape between said first opening and said second opening to allow said cord to extend through said body (see annotated figures);
a plurality of teeth extending from opposing walls of said recess for engaging said cord to retain said cord in a taut position (see annotated figures);
a pair of fingers (23) disposed adjacent said recess for receiving said cord, wherein said pair of fingers engage one another to define a closed position and are moveable away from one another to define an open position (see Fig. 2); and
whereby said pair of fingers are biased in said closed position for securing said cord to said device in said taut position (see Fig. 2).
19. The device as set forth in claim 18, wherein said bore is J shaped between said first opening and said second opening (see annotated figures).

20. The device as set forth in claim 18, wherein said recess and said second opening extend parallel to one another to form a generally U shaped pathway for said cord in said taut position (see annotated figures).


    PNG
    media_image1.png
    877
    693
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    834
    691
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677